UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended August 31, 2010 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto . Commission file number 333-166343 CIGLARETTE, INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 14001c Saint Germain Dr., Suite 390, Centreville, VA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (571) 432-9444 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act: Common Stock, par value $0.0001 per share Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated filero Non-accelerated filero (Do not check if a smaller reporting company)Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No x As ofOctober 4, 2010, there were 5,891,000shares of Common Stock, par value $0.0001 per share, outstanding. CIGLARETTE, INC. Pages Part I FINANCIAL INFORMATION Item 1. Financial Statements. 1 Balance Sheets at August 31, 2010 (Unaudited) and February 28, 2010 F-1 Statements of Operations for the Three and Six Months Ended August 31, 2010 and for the Period from December 23, 2009 (Inception) through August 31, 2010 (Unaudited) F-2 Statement of Stockholders’ Equity for the Period from December 23, 2009 (Inception) through August 31, 2010 (Unaudited) F-3 Statements of Cash Flows for the Six Months Ended August 31, 2010 and for the Period from December 23, 2009 (Inception) through August 31, 2010 (Unaudited) F-3 Notes to Financial Statements (Unaudited) F-5 to F-10 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 2 Item 3. Quantitative and Qualitative Disclosures about Market Risk. 7 Item 4. Controls and Procedures. 7 Part II OTHER INFORMATION Item 1. Legal Proceedings 8 Item 1A. Risk Factors 8 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 8 Item 3. Defaults Upon Senior Securities 8 Item 4. (Removed and Reserved) 8 Item 5. Other Information 8 Item 6. Exhibits 8 Signatures 9 Item 1. Financial Statements. CIGLARETTE, INC. (A DEVELOPMENT STAGE COMPANY) August 31, 2010 INDEX TO FINANCIAL STATEMENTS Contents
